The Assistant Attorney-General moves to dismiss the appeal because of the insufficiency of the recognizance. The recognizance in this case is in the same form as that in Hubbard v. State, dismissed at the present term.
The offense set out in the recognizance is running a horse race on a public road. This is not a sufficient description of the ingredients set out in the statute to constitute the offense therein declared, nor does the recognizance comply with the form prescribed by the Legislature.
The Assistant Attorney-General's motion is well taken and will be sustained. The appeal is dismissed.
Dismissed.
                          ON REHEARING.                         April 10, 1912.